Case: 22-10776     Document: 00516487713         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                            United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                  No. 22-10776
                                                           September 28, 2022
                                Summary Calendar
                                                              Lyle W. Cayce
                                                                   Clerk
   John Williams Miller,

                                                           Plaintiff—Appellant,

                                       versus

   Chad Meacham, United States Attorney for the
   Northern District of Texas; Robin S. Rosenbaum,
   Appellate Court Judge; United States of America,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:22-CV-1538


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Appellant John W. Miller, pro se, sued Chad Meacham, the United
   States Attorney for the Northern District of Texas, and Robin S. Rosenbaum,
   a judge of the United States Court of Appeals for the Eleventh Circuit. Miller


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10776       Document: 00516487713          Page: 2    Date Filed: 09/28/2022




                                     No. 22-10776


   also handwrote “United States of America” and “DOJ” as defendants in the
   caption of the complaint form. His allegations concern Judge Rosenbaum’s
   handling of a case in the Eleventh Circuit.
          A magistrate judge recommended that Miller’s claim against Judge
   Rosenbaum be dismissed for improper venue and that his claims against
   Meacham, the United States, and/or the Department of Justice be dismissed
   for failure to state a claim. Miller filed a motion for the magistrate judge to
   recuse. The district court denied the recusal motion, dismissed Miller’s
   claims on the grounds recommended by the magistrate judge, and entered
   final judgment. Miller then filed a motion for the district judge to recuse,
   which was terminated in light of the final judgment. Finally, Miller filed a
   motion to set out the judgment pursuant to Fed. R. Civ. P. 58(d). The
   district court deemed that motion moot in light of the final judgment. See
   Miller v. Meacham, Case No. 3:22-cv-01538-B-BH, ECF No. 29 (N.D. Tex.
   Aug. 25, 2022).
          Construing Miller’s pro se brief liberally, and after reviewing the
   record, we find that the district court did not err in dismissing Miller’s claims
   and denying his motions. We therefore AFFIRM.




                                          2